[DO NOT PUBLISH]

                         IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                                       ELEVENTH CIRCUIT
                                            No. 10-10040                                 MARCH 29, 2011
                                      ________________________                             JOHN LEY
                                                                                            CLERK
                                 D.C. Docket No. 0:06-cv-60889-JIC

ST. PAUL FIRE AND MARINE INSURANCE CO.,
llllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll
lllll
llllllllllllllllllllll                                                                   Plaintiff-Counter
llllllllllllllllllllll                                                                   Claimant-Appellee,
lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll

                                                     versus

LAGO CANYON INC.,

llllllllllllllllllllll                                                                  Defendant-Counter
llllllllllllllllllllll                                                                  Claimant-Appellant.

                                     ________________________

                           Appeals from the United States District Court
                               for the Southern District of Florida
                                  ________________________

                                              (March 29, 2011)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Lago Canyon appeals from an adverse summary final judgment, entered

following remand from this Court, concluding that there was no coverage for the

partial sinking of Lago Canyon’s yacht under the marine insurance contract issued

by St. Paul Fire and Marine Insurance Company. St. Paul also cross-appeals the

district court’s determination of the pre-judgment interest rate of nine percent to be

applied to Lago Canyon’s $7,500 claim for towing charges.

      After careful consideration of the parties’ briefs and the record in this case

and having the benefit of oral argument, we find no reversible error in the district

court’s declaratory judgment of no coverage to St. Paul. Likewise, we see no error

in the district court’s determination of the pre-judgment interest rate.

AFFIRMED.




                                          2